                Case 21-10021-MFW               Doc 233        Filed 04/22/21        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                x
In re:                                                         :        Chapter 11
                                                               :
FERRELLGAS PARTNERS, L.P. AND                                  :        Case No.: 21-10021 (MFW)
FERRELLGAS PARTNERS FINANCE CORP. 1                            :
                                                               :        (Jointly Administered)
                                                               :
                                    Debtors.                   :        Related Docket No. 199
                                                                x

              ORDER SUSTAINING DEBTORS’ SUBSTANTIVE OBJECTION TO
                  PROOF OF CLAIM NUMBER 3 FILED BY LILY YANG

         Upon the objection (the “Objection”) 2 of the Debtors for entry of an order disallowing and

expunging Claim 3 in its entirety, as more fully set forth in the Objection; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that

venue of this proceeding and the Objection in this District is proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Objection having been given under

the circumstances; and this Court having found that good and sufficient cause exists for the relief

granted by this Order, it is HEREBY ORDERED THAT:

         1.       The Objection is sustained, as set forth herein.

         2.       Claim 3 is disallowed and expunged in its entirety.

         3.       The Debtors’ notice and claims agent, Prime Clerk, LLC, which maintains the

claims register in these Chapter 11 cases, is authorized and directed to update the claims register

maintained in these Chapter 11 Cases to reflect the relief granted in this Order.



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Ferrellgas Partners, L.P. (8480), and Ferrellgas Partners Finance Corp. (2520). The corporate headquarters and the
mailing address for the Debtors is 7500 College Boulevard, Suite 1000, Overland Park, KS 66210.
2
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed in the Objection.

                                                         1
               Case 21-10021-MFW          Doc 233      Filed 04/22/21      Page 2 of 2




        4.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity; (b) a waiver of any party’s right to dispute any prepetition

claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d) an implication

or admission that any particular claim is of a type specified or defined in this Objection or any

order granting the relief requested by this Objection; (e) a request or authorization to assume any

prepetition agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f) a

waiver of the Debtors’ rights under the Bankruptcy Code or any other applicable law.

        5.      Entry of this Order is without prejudice to the Debtors’ rights to object to any other

claims in the Chapter 11 Cases or to further object to any other claims held by the Claimant not

hereby disallowed or expunged, on any grounds whatsoever, at a later fate.

        6.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.

        7.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Objection.

        8.      This Court shall retain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.




Dated: April 22nd, 2021                               MARY F. WALRATH
Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE
                                                  2
